Citation Nr: 0916530	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-21 236 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a personality 
disorder.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

J. Horrigan 





INTRODUCTION

The Veteran served on active duty from June 15 to June 30, 
1977.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating action by the Regional Office 
(RO) that denied service connection for PTSD and a 
personality disorder.  


FINDINGS OF FACT

1.  The Veteran's personality disorder is not a disease or 
injury within the meaning of applicable legislation governing 
the award of compensation benefits.  

2.  The evidentiary record does not support a diagnosis of 
PTSD related to the veteran's period of active military 
service. 


CONCLUSIONS OF LAW

1.  A personality disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002 
and Supp. 2008); 38 C.F.R. § 3.159, 3.303 (2008).  

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate his claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the case at hand, the RO provided pre- and post-
adjudication VCAA notice by letters dated in June 2006 and 
July 2007.  The notice included the type of evidence needed 
to substantiate the claims for service connection, that is, 
evidence of current acquired psychiatric disability, evidence 
of an injury or disease during service, and evidence of a 
relationship between the current disability and the injury or 
disease during service.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
and that, with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  The notice of 
July 2007 included the provisions for the effective date of 
the claims and for the degree of disability assignable. 


As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  That procedural defect was cured, however, as 
after the RO provided content-complying VCAA notice, the 
claims were readjudicated.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In that regard, the RO has obtained 
service treatment records and all other treatment records 
identified. 

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on any claim.  
Regarding the Veteran's PTSD and personality disorder claims, 
the Veteran has been afforded a VA examination that provided 
relevant evidence and medical opinions relating to those 
claims.  All pertinent clinical records identified have been 
obtained.  Moreover, as the Veteran has not identified any 
additional evidence pertinent to the claims and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The Veteran's service records reveal that his progress in 
training was fair and his performance was described as 
unchanged.  He was referred for psychiatric evaluation when 
he reported to his commanding officer after being told that 
he was to be given injections and began crying, saying that 
he was frightened of shots and would not be given any.  The 
Veteran then became hysterical and ran out of the building, 
where he was caught trying to climb a fence.  It was 
subsequently determined that his personality had not matured 
enough for the demands of training.  The Veteran was 
thereupon discharged from service because of unsuitability 
due to a personality disorder.  

In a June 2006 statement, the Veteran's mother reported that 
the Veteran had been sexually abused by a relative when he 
was six years old.  Other statements from relatives discuss 
the Veteran's current behavior and how he was very much 
changed from the time when he was young.  

During VA treatment in August 2006, the Veteran denied being 
sexually abused while in the service, though his experiences 
in service brought back memories.  In September 2006, the 
Veteran indicated that he believed that he had PTSD from 
childhood, and complained of nightmares and trouble sleeping.  
He futher indicated that, for years, he had awakened 
"fighting."  In June 2007, the Veteran reported that he had 
experienced military sexual trauma, in that bullies had 
threatened him with a circumcision.  He said that he was 
grabbed but nothing was actually done to him. 
Following VA-administered testing, it was reported that the 
Veteran met all the diagnostic criteria for PTSD.  

At the time of a VA psychiatric examination in January 2009, 
the Veteran stated that, during his childhood, he had been 
abused by a relative from the age of 4 to the age of 7.  He 
also stated that, during military training, he was ordered to 
get certain injections, but was separated from the others, 
taken to an indoor pool, and made to take off his clothing, 
following which he was poked and prodded in the genitalia.  
The Veteran said that he escaped from his assailants, though 
he did not recall how he managed to get his clothing back on. 

After a review of the record and an evaluation, the doctor 
said that the Veteran clearly had childhood sexual trauma 
which resulted in his feeling much victimized and in danger.  
Accordingly, the doctor indicated that the first criteria for 
PTSD had been met.  It was also noted that the Veteran 
experienced nightmares in which he reexperienced his trauma.  
Moreover, he experienced persistent avoidance symptoms with 
regard to places which reminded him of his trauma, such as 
swimming pools, malls and restaurants.  Additionally reported 
was that the Veteran had an inability to recall certain 
aspects of his trauma, a restricted affect, increased 
arousal, irritability, hypervigilance, and sleeping 
difficulties.  The diagnosis on Axis I was PTSD, while a 
personality disorder, not otherwise specified was diagnosed 
on Axis II.

According to the examining physician, it was very difficult 
to determine whether the inservice trauma had actually 
occurred, in that the records showed that the Veteran had 
previously denied any military sexual trauma, though this 
could be due to repression of memory, which was admittedly 
more likely in children than in adults.  The Veteran was also 
very vague about details and specifics, leading the examiner 
to think that there was some kind of confabulation.  Noted at 
the time of examination was that a Social Security examiner 
had found numerous inconsistencies in the Veteran's report, 
though suppression of memory was not out of the question, as 
were memory problems due to alcohol.  According to the 
examiner, there was a 50-50 chance that a sexually related 
assault during military service had actually occurred.  
However, the most likely etiology of the veteran's PTSD was 
his "chaotic upbringing and childhood abuse."  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, 
congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries for which service connection can be 
granted. 38 C.F.R. § 3.303(c).

The above paragraph notwithstanding, VA's General Counsel has 
held that service connection can be granted for congenital 
abnormalities which are aggravated by service.  See 
VAOPGCPREC 82-90 (July 18, 1990) [a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists claimants' military service; 
however, service connection for congenital, developmental or 
familial diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition].

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

If a claim for post-traumatic stress disorder is based on an 
in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy. 38 C.F.R. § 3.304(f).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f).

Discussion 

As noted above, the Veteran was diagnosed with an immature 
personality disorder during his brief period of active duty.  
Moreover, following a recent VA examination he was also found 
to have a personality disorder.  Pursuant to applicable law 
and regulation, a personality disorder is not a disease or 
injury for which service connection may be granted  See 
38 C.F.R. § 3.303(c) (2008).  Accordingly, service connection 
for a personality disorder must be denied. 

Regarding the Veteran's claim for service connection for 
PTSD, the record does contain a diagnosis of PTSD and 
therefore the initial criterion for service connection of 
that disorder under 38 C.F.R. § 3.304(f) has been met.  
However, the evidence regarding the second criterion, that of 
an inservice stressor, is more ambivalent.  First, the 
Veteran's account of an inservice stressor, to wit, a sexual 
assault, does not match the description of the incident that 
is contained in the service records, which show that he 
became hysterical over the prospect of being given an 
injection, ran away, and was caught trying to climb a fence.  
Second, the record shows that the Veteran had previously 
denied any inservice sexual assault.  In fact, certain 
aspects of his story strain credulity, such as his account of 
somehow getting his clothing back on while fleeing his 
assailants.  Finally, the record shows evidence of cognitive 
and memory impairment which also casts doubt on the accuracy 
of his account. 

Significantly, the last criterion for service connection of 
PTSD has clearly not been met, since there is no persuasive 
medical evidence of a link between the Veteran's reported 
inservice stressor and his currently diagnosed PTSD.  In 
fact, the doctor who recently evaluated the Veteran found his 
childhood sexual trauma and chaotic upbringing to be the 
likely cause of the Veteran's currently diagnosed PTSD.  The 
Veteran is obviously convinced that there is a link between 
his PTSD and service, but his opinion is the sole evidence 
linking an inservice trauma and PTSD.  This unsubstantiated 
assertion amounts to an opinion about a matter of medical 
causation.  However, there no indication from the record that 
the Veteran has any medical training or expertise.  As a 
layman, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Since the record does 
not contain competent evidence of a relationship between the 
veteran's PTSD and service, service connection for PTSD must 
also be denied.



ORDER

Entitlement to service connection for a personality disorder 
is denied. 

Entitlement to service connection for PTSD is denied.   





____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


